Title: To John Adams from James McHenry, 25 October 1799
From: McHenry, James
To: Adams, John



Sir,
War Department, Trenton, October 25th: 1799.

As Secretary of the Department of War, a great constituent branch of the Government of the United States, I deem it incumbent upon me, not only to perform my particular duties, to the best of my judgement and abilities but to prevent if practicable that kind of conduct in Officers connected with the Department, which has a direct tendency, to embarrass its administration, and destroy the subordination essential to the due execution of the public business. Under such impressions, I pray the liberty, to make the following respectful representation, and to present for your information, the enclosed Copies of letters.
In consequence of your letter dated the 30th. August last referring to me, a complaint made to you, by a certain Hugh McAllister, a Citizen, that the usual reward of Ten Dollars, had been refused to him, for apprehending and delivering up to a military Officer, a Deserter from Captain Miller’s company of Infantry; and conveying your orders, that I should enquire and satisfy myself, that justice is done in the case, and also of a letter, I received from Major General Hamilton dated the 30th: ultimo, stating that enquiry had been made of him, by the Commandants of the several Regiments, respecting the construction of the last resolution in the Appendix to the Articles of War, that they wished to know whether it gives a reward to parties of Soldiers who may apprehend Deserters, and requesting my opinion on the subject. I addressed the letter No: 1 dated the 14th: instant to the Accountant of the War Department.
Considering that a question arose out of the case referred, and that the Major General had proposed one directly, both which would ultimately rest on the construction which might be given by the Comptroller to the last Resolution in the Appendix to the Articles of War, which it was very expedient should be known, I requested the Accountant to consult with the Comptroller of the Treasury, and inform me whether the Resolution was thought susceptible of an equitable construction, which will permit making the allowance of Ten Dollars—1st. To individual Soldiers, or parties of Soldiers in any case? Or 2nd To Citizens who may apprehend Deserters from the Army, before they shall have been advertized, and such reward offered by the advertisement?
To this letter I received an answer No: 2. from the Accountant dated the 16th. instant, informing me what had been the practice on settlements for pursuing or apprehending Deserters, that the Citizen who had complained to the president, had been refused a reward for apprehending a Deserter of Capt. Miller’s Company, because no evidence appeared by the Muster Rolls, that the person apprehended was a Deserter, neither did it appear, that he had been advertized as such, or any reward offered for his apprehension; but making no explicit, or direct answers to the specific questions I had proposed, and leaving me, in a disrespectful manner to doubt whether he had consulted the Comptroller at all upon the subject.
I replied on the 17th. No. 3. abridging, but retaining the spirit of my original application and repeating the Questions, mentioned that his letter informed me, what the practice had been but did not answer explicitly to my Questions, nor inform me, that he had consulted the Comptroller, which I deemed very material. I suggested that it was necessary to advise with the Comptroller, and that he should give to the Questions I had proposed explicit answers. That I was convinced, the resolution in Question would support the practice he detailed, but that my object was to know, whether an equitable construction by the Comptroller would extend the allowance, to apprehensions made previous to an advertisement offering the reward of Ten Dollars. I then observed, that the reasons he now assigned, for refusing the reward, which makes the subject of complaint, to the president, did not appear in his endorsement on the Certificates which had been presented to him (meaning those intended to support the claim to the reward,) that to reject applications without expressing a cause, must excite discontents, and produce very disagreeable effects; that the Muster Rolls not exhibitting the person, apprehended as a Deserter, ought perhaps not to countervail the proof of the fact, corroborated by the Sentence of a Court Martial, and that his other ground “It did not appear he had been advertised as a Deserter, or any reward offered for his apprehension” is included in one of the Questions, to which I requested explicit answers.
I received a second answer on the 21st: instant, No: 4, from the Accountant, informing me, that he had consulted the Comptroller of the Treasury and intended to have fully replied to the questions stated, but as he had not been so understood he had again consulted the Comptroller, who considered, that when cases occurred, in relation to which, relaxations may be thought equitable it will be more proper to consider each with reference to its particular circumstances, than to attempt to prescribe uniform rules, as applicable to all.
That he had also consulted the Comptroller on the subject of the complaint, by the Citizen to the president of the United States, previous to his first reply, who was of opinion that the claim for the reasons he had stated, was properly rejected—that as this claim was attended with circumstances of a peculiar nature, and the representation is made by direction of the President, he should take the liberty of stating the particulars to him.
The Head of a Department is presumed to be charged with its superintendance throughout the subordinate branches, to be invested with authority to call for information from all persons employed in it, to be entitled to a respectful attention to his calls, and a sedulous endeavor to make the information given, as clear, explicit, and complete as possible. Unless this is the case, it is not possible that public business can be carried on, in an orderly, correct, expeditious or satisfactory manner, either to the Administrators, or those who apply to them.
Making only these general observations, it will be permitted to ask, whether in the opinion of the president, the answers of the Accountant to an application on my part, plain, explicit, and definite, and to questions necessary to be answered, for the government of the Military Officers of every description, are in manner respectful, and particularly the first one at all satisfactory—and also whether declining as the Accountant has done, stating the particulars applying to the claim of the Citizen, who complained of its refusal, to the Head of his Department, but reserving the same, for the president only, is not an instance of insubordination, incompatible with the due administration of the Department, with the public interest; and those of Individuals in any manner concerned in business connected with military concerns, and the insinuation that he will do so, because the representation was made by direction of the president—a mere pretence, desultory and evasive?
I have the honor to be / with the greatest respect, / Sir, / Your most obedt. & hble. Servant,


James McHenryI also enclose a letter from the president dated the 30th. Augt. ultimo, referring the case of Hugh McAllister, with its enclosures.